Exhibit 10.10




SECURITIES EXCHANGE AGREEMENT




SECURITIES EXCHANGE AGREEMENT (this “Agreement”), dated as of April  ___, 2011,
by and between ABSOLUTE LIFE SOLUTIONS, INC., a Nevada corporation (the
“Company”) and each holder of the Company’s Series A 12.5% Convertible Preferred
Stock (the “Series A Preferred Stock”) named on a signature page hereto (each, a
“Holder” and any two or more, “Holders”).




Reference is made to that certain Securities Purchase Agreement, dated as of the
date indicated on the Holder’s signature page hereto (the “Securities Purchase
Agreement”), to which the Company and each Holder was a party.  Pursuant to the
terms of the Securities Purchase Agreement, the Company issued to the Holder (i)
the number of shares of Series A Preferred Stock identified on the Holder’s
signature page (the “Holder’s Series A Shares”), each of which Series A Shares
had a stated value of $1,000 per share (the aggregate stated value of the
Holder’s Series A Shares, the “Holder’s Series A Stated Value”), and (ii) two
warrants for the purchase of the shares of the Company’s Common Stock (the “SPA
Warrants”), one of which was exercisable for an initial exercise price of $2.00
per share (subject to possible adjustment as provided therein) and the other of
which (the “Second SPA Warrant”) was exercisable for an initial exercise price
of $4.00 per share (subject to possible adjustment).  Capitalized terms not
otherwise defined herein have the meanings ascribed to them in the Securities
Purchase Agreement.




Pursuant to and subject to the terms of this Agreement, the Company is offering
to exchange the Series A Preferred Stock of each holder of such shares for the
Exchange Securities (as defined below).  The term “Exchange Securities” means,
with respect to each Holder signatory to this Agreement, (i) a number of Series
B Shares (as defined below) equivalent to the number of such Holder’s Series A
Shares, and (ii) an Exchange Warrant (as defined below).




The term “Series B Shares” means the shares of the Company’s Series B 12.5%
Convertible Stock (the “Series B Preferred Stock”), each of which has such
rights, privileges, preferences and other terms as provided in a Certificate of
Designations substantially in the form of Exhibit A to this Agreement (the
“Series B Certificate of Designations”), including but not limited to, a stated
value of $1,000 per share (so that the stated value of the Holder’s Series B
Shares [the “Holder’s Series B Stated Value”] will be equal to the Holder’s
Series A Stated Value).




The term “Exchange Warrant” means a warrant for the purchase of 50 shares of the
Company’s Common Stock for each $1,000 of the Holder’s Series A Stated Value,
which warrant shall otherwise  have terms substantially similar to the Second
SPA Warrant, including, but not limited to, initial exercise price (with similar
possible adjustments) and expiration date.  The Exchange Warrant shall otherwise
be substantially in the form of Exhibit B to this Agreement.




The transaction effecting the exchange of the Holder’s Series A Shares for the
Exchange Securities (the “Exchange”) is intended to be exempt from registration
pursuant to Sections 3(a)(9) and 4(2) under the Securities Act of 1933, as
amended (the “Securities Act”), and is subject to written confirmation by the
Company and ratification by the Company’s Board of Directors.  The date on which
the Exchange is effected is referred to herein as the “Settlement Date.”




NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained herein and other good and valuable consideration, the
receipt and legal adequacy of which is hereby acknowledged by the parties, the
Company and each Holder (individually and not jointly) hereby agree as follows:




1.

Exchange of Shares.  The number of the Holder’s Series A Shares to be exchanged
on the Settlement Date shall be the number of shares of Series A Preferred Stock
identified on the Holder’s signature page hereof; such shares shall represent
all of the Holder’s shares of Series A Preferred Stock as of the date of this
Agreement.  The number of Series B Shares to be issued to the Holder and the
number of shares of Common Stock to be specified in the Exchange Warrant to be
issued to the Holder in the Exchange will be based on the number of the Holder’s
Series A Shares.




2.

Effective  Date.  This Agreement will not be effective unless it is executed by
Holders whose aggregate Holder’s Series A Stated Value is at least $4,000,00
(the “Minimum Exchange Threshold”).




3.

Action on Settlement Date; Restricted Securities.




(a)  

On the Settlement Date, the Holder shall deliver or cause to be delivered to the
Company or its counsel, certificate(s) for the Holder’s Series A Shares, each
duly endorsed by the Holder, which shares shall be free and clear of any liens,
claims or encumbrances, and the Company shall issue and deliver to the Holder
the Exchange Securities.





--------------------------------------------------------------------------------




(b)  

The Holder acknowledges and agrees that, until such time as the relevant
Exchange Securities or Conversion Shares (as defined below) have been registered
under the Securities Act and may be sold in accordance with an effective
registration statement, or until such Exchange Securities or (or any securities
to be issued on the conversion, exercise or other provisions thereof,
collectively, “Conversion Securities”; the Conversion Securities and the
Exchange Securities, collectively, “B Securities”) can otherwise be sold without
restriction, whichever is earlier, the certificates and other instruments
representing any of the B Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such B Securities):




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.




(c)  

On the Settlement Date, the Holder’s Series A Shares shall automatically, and
without further action, be canceled and, as of such date, shall be null and void
and of no further effect.  The Exchange, however, does not affect the SPA
Warrants of the Holder, each of which remains in full force and effect.




4.

No Other Consideration.  Except as specified herein, neither the Holder nor the
Company is providing any other consideration to the other in connection with the
Exchange.




5.

Representations, Warranties and Covenants of the Company.




(a)  

Organization; Capacity and Authority.  The Company is a corporation duly
organized, validly existing and, as of the date hereof, in good standing under
the laws of the State of Nevada.  The Company has the requisite corporate power
and corporate authority to enter into and perform its obligations under this
Agreement and to issue the Exchange Securities in accordance with the terms
hereof.  The execution, delivery and performance of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action of the
Company. The undersigned officer of the Company has full authority to execute
this Agreement and to bind the Company thereby.  This Agreement has been duly
executed and delivered by the Company.  This Agreement constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium and other laws affecting the enforceability of
creditors’ rights generally and to general principles of equity (regardless of
whether enforcement is considered at law or in equity).




(b)  

Issuance of Shares.  On or before the Settlement Date, (i) the terms of the
Series B Certificate of Designation will have been duly authorized by the Board
of Directors of the Company, which authorization constitutes all the corporate
action required to authorize such Series B Certificate of Designations and the
Series B Certificate of Designations will have been duly executed and filed in
the office of the Secretary of State of the State of Nevada, (ii) the issuance
of the Exchange Warrants will have been duly authorized by all necessary
corporate action of the Company; and (iii) the shares of Common Stock of the
Company to be issued upon conversion or otherwise in accordance with the terms
of the Series B Certificate of Designations and upon the exercise of the
Exchange Warrants in accordance with their terms shall have been duly authorized
by all necessary corporate action and, when issued in accordance with the terms
hereof, such shares of Common Stock of the Company shall be validly issued and
outstanding, fully paid and non-assessable.




(c)  

No Commissions or Remuneration.  The Company hereby represents that it has not
paid, and shall not pay, any commissions or other remuneration, directly or
indirectly, to the Holder or to any third party for the solicitation of the
Exchange under this Agreement.




(d)  

Consent of Other Security Holders.  On or prior to the Settlement Date, the
Company will have obtained the acknowledgment or consent of the requisite
holders of the Series A Preferred Stock to (i) the determination that the
Exchange is not a “New Transaction” as that term is used in the Securities
Purchase Agreement and other Transaction Agreements, and (ii) the amendment of
the Registration Rights Agreement contemplated herein.




(e)  

Costs and Expenses.  The Company shall pay its own costs and expenses, including
but not limited to attorneys fees, incurred in connection with its performance
of transactions contemplated hereby.





2







--------------------------------------------------------------------------------




(f)  

Independent Nature of Holder.  The Company acknowledges that the obligations of
each Holder under the Agreement are several and not joint with the obligations
of any other Holder or of any other holder of any securities of the Company, and
no Holder shall be responsible in any way for the performance of the obligations
of any other person under the Agreement.  The decision of each Holder to
participate in the Exchange pursuant to this Agreement has been made by such
Holder independently of any other purchase and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have made or given by any other
person or by any agent or employee of any other person, and no Holder or any of
its agents or employees shall not have any liability to any person relating to
or arising from any such information, materials, statements or opinions.  The
Company acknowledges that nothing contained herein, or in any agreement, and no
action taken by the Holder pursuant hereto or thereto, shall be deemed to
constitute a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder is in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by the Agreement.  The Company acknowledges that the Holder shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement and it shall not be necessary for any other
person to be joined as an additional party in any proceeding for such purpose.  




6.

Representations, Warranties and Covenants of the Holder.




(a)  

Organization; Power and Authority.  If the Holder is not an individual, the
Holder is an entity duly organized and validly existing under the laws of it
jurisdiction of organization as indicated on the Holder’s signature page hereto.
 The Holder has the requisite power and authority to enter into and perform its
obligations under this Agreement and to exchange the Holder’s Series A Shares in
accordance with the terms hereof.  The execution, delivery and performance of
this Agreement by the Holder and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action. If the Holder is not an individual, the undersigned officer or other
authorized signatory of the Holder has full authority to execute this Agreement
and to bind the Holder thereby.  This Agreement has been duly executed and
delivered by the Holder.  This Agreement constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of the Holder enforceable
against the Holder in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other laws affecting the enforceability of creditors’ rights generally and to
general principles of equity (regardless of whether enforcement is considered at
law or in equity).




(b)  

Exempt Offering.  The Holder acknowledges that the transaction contemplated
hereby is intended to be exempt from registration by virtue of Sections 3(a)(9)
and 4(2) of the Securities Act.  The Holder knows of no reason why such
exemption is not available.




(c)  

Existing Holder of Series A Shares.  The Holder represents and warrants that the
Holder is the sole legal and beneficial holder of the Holder’s Series A Shares
being exchanged by the Holder.




(d)  

Title to Series A Shares.  At the Settlement Date, the Holder shall deliver
good, valid and marketable title to the Holder’s Series A Shares transferred to
the Company hereunder free and clear of any liens, charges, and encumbrances.




(e)  

Seniority of Other Securities.  The Holder acknowledges that, by virtue of the
Exchange, the Holder will be holding a class of securities which is junior in
seniority in certain respects to the Series A Preferred Stock.  The Holder
acknowledges that the Holder is aware that this means that, under certain
conditions, the Holder may receive less in proceeds , if any, than the Holder
would have received if the Holder had not become a signatory to this Agreement
and participated in the Exchange and that under certain circumstances, the
Holder may be bound by a vote of the Holders of Series A Preferred Stock.  The
Holder acknowledges that the Company may be selling additional Series B Shares
in addition to the Exchange Shares .




(f)  

No Commissions or Remuneration.  The Holder hereby represents that the Holder
has not and shall not, and no one acting on the Holder’s behalf has received, or
shall receive, any commissions or other remuneration paid or given directly or
indirectly for soliciting the Exchange under this Agreement and that the Holder
shall not pay or agree to pay commissions or remuneration to any other third
party directly or indirectly for soliciting such Exchange.




(g)  

Accredited Investor.  The Holder represents and warrants that (i) the Holder is
an "accredited investor" as such term is defined in Rule 501 of Regulation D,
promulgated under the Securities Act.





3







--------------------------------------------------------------------------------




(h)  

Access to Information.  The Holder has had such opportunity as it has deemed
adequate to obtain from representatives of the Company such information as is
necessary to permit the Holder to evaluate the merits and risks of the
transaction contemplated hereby and acknowledges that it, among other things,
has received or reviewed copies of the Company’s Annual, Quarterly and Periodic
Reports on Form 10-K, 10-Q and 8-K, as the case may be, as are available on the
SEC’s EDGAR system as of the date of this Agreement and as of the Settlement
Date.  The Holder has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in the exchange of
the Holder’s Series A Shares for the Exchange Securities and to make an informed
investment decision with respect thereto, as contemplated hereby, and the Holder
acknowledges that the Company makes no representation regarding the value of the
Exchange Securities.




(i)  

No Distribution.  The Holder represents and warrants that it currently has no
present plans, transactions, or agreements with any third party for the
distribution of the Exchange Securities (or any Conversion Securities) and that
all such securities shall be acquired by the Holder for its own investment
holdings and purposes.




(j)  

No Violation.  The Holder represents and warrants that the execution and
delivery of this agreement by the Holder and the performance by the Holder of
its obligations hereunder do not and will not violate any law or regulation
applicable to the Holder.




(k)  

Publicity.  The Holder covenants that it will keep the terms of this Agreement
confidential and shall not disclose such terms to any other person or entity.




(l)  

Costs and Expenses.  The Holder shall pay its own costs and expenses, including
but not limited to attorneys fees, incurred in connection with its performance
of transactions contemplated hereby.




(m)  

Independent Action.  The Holder has not agreed to act with any other Holder or
any other holder of securities of the Company for the purpose of acquiring,
holding, voting or disposing of any of the Exchange Securities to be acquired
pursuant to the Exchange hereunder (or any of the Conversion Securities acquired
pursuant to the terms of the Exchange Securities) for purposes of Section 13(d)
under the Securities Exchange Act of 1934, as amended, and the Holder is acting
independently with respect to its acquisition, investment and ownership of the
Exchange Securities (and the Conversion Securities).




7.

Registration Rights Agreement and Other Transaction Agreements.  




(a)

The parties agree that, as of the Settlement Date, the Registration Rights
Agreement shall be deemed amended as follows: (a) references to “Registrable
Shares,” to the extent that they referred to shares of Common Stock issuable in
connection with the Holder’s Series A Shares shall be deemed to refer to shares
of Common Stock issuable in connection with the Holder’s Series B Shares, and
(b) references to “Warrant Shares” shall include not only the shares issuable on
exercise of the SPA Warrants held by the Holder, but also shares issuable on
exercise of the Exchange Warrants held by the Holder.  All other terms and
conditions of the Registration Statement shall remain in full force and effect.




(b)

The parties agrees that, as of the Settlement Date, except to the extent
specified herein or to the extent required to refer to the Series B Shares
instead of the Series A Shares or to include the Exchange Warrants in the term
“Warrants,” all other terms and conditions of the Transaction Agreements remain
in full force and effect.




8.

Notices.  Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of




(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,




(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,





4







--------------------------------------------------------------------------------




in each case, addressed to each of the other parties thereunto entitled at the
addresses provided below (or at such other addresses as such party may designate
by ten (10) days’ advance written notice similarly given to each of the other
parties hereto).  The addresses for such communications shall be:




If to the Company:

Absolute Life Solutions, Inc.

45 Broadway

6th Floor

Attn:  Moshe Oratz

Telephone No.: 212-201-4070

Telecopier No.: 212-201-4071




with copies (which copies

shall not constitute notice

to the Company) to:

Krieger & Prager LLP, Esqs.

39 Broadway; Suite 920

New York, New York 10006

Attn: Samuel M. Krieger, Esq.

Telephone: (212) 363-2900

Telecopier: (212) 363-2999




If to the Holder:

At the address of such Holder set forth on the Holder’s signature page hereto.




9.

Amendment; Entire Agreement.  This Agreement cannot be amended or modified
except by a writing executed by both parties which expresses, by its terms, an
intention to modify this agreement.  This Agreement constitutes the entire
agreement by and among the parties hereto and supercedes any prior proposals,
agreements or understandings relating to the subject matter hereof.  Each party
acknowledges and agrees that it is relying on no other representation, warranty,
covenant or agreement of the other party except for those set forth in this
Agreement.




10.

Governing Law.




(a)

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of laws.
 Each of the parties consents to the exclusive jurisdiction of the federal
courts whose districts encompass any part of the County of New York or the state
courts of the State of New York sitting in the County of New York in connection
with any dispute arising under this Agreement or any of the other Transaction
Agreements and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions or to any claim that such
venue of the suit, action or proceeding is improper.




(b)

JURY TRIAL WAIVER.  Each of the Company and the Holder hereby waives a trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in respect of any matter arising out or in connection
with this Agreement or the Exchange.




11.

Miscellaneous.




(a)

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.




(b)

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.




(c)

This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.




(d)

All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.




(e)

This Agreement may be signed in one or more counterparts, each of which shall be
deemed an original.





5







--------------------------------------------------------------------------------




(f)

A facsimile or other electronic transmission of this signed Agreement shall be
legal and binding on all parties hereto.




(g)

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.




(h)

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.




(i)

This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.











6







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Company and the Holder acknowledge and agree
that this Agreement was duly executed as of the date first above written:







 

COMPANY:

 

ABSOLUTE LIFE SOLUTIONS, INC.

 

 

Signature:________________________________

Name:

_____________________________

Title:

_____________________________

 







 

HOLDER:

 

NAME:

__________________________________

 

Number of shares of Series A Preferred Stock: ___________________

Number of shares of Series B Preferred Stock:  ___________________

Number of Exchange Warrants :

_________________

 

Date of Securities Purchase Agreement:

as of __________, 201_

 

ADDRESS:

____________________________________

____________________________________

____________________________________

Telephone No. ________________________

Telecopier No. ________________________

 

If an entity, jurisdiction of organization: _________________

 

 

 

___________________________________

[Print name of Holder]

 

By: ________________________________

[Signature]

Name:

_____________________________

Title:

_____________________________

Date:

_____________, 2011

 











--------------------------------------------------------------------------------







EXHIBIT A TO THE SECURITIES EXCHANGE AGREEMENT







FORM OF SERIES B CERTIFICATE OF DESIGNATIONS














--------------------------------------------------------------------------------

EXHIBIT A TO THE SECURITIES EXCHANGE AGREEMENT







FORM OF EXCHANGE WARRANT


















